Sientra, Inc.

Inducement Plan

Adopted by the Board of Directors: March 7, 2016

 

 

1. General.

(a) Eligible Stock Award Recipients. The only persons eligible to receive grants
of Stock Awards under this Plan are individuals who satisfy the standards for
inducement grants under NASDAQ Marketplace Rule 5635(c)(4) and the related
guidance under NASDAQ IM 5635-1. A person who previously served as an Employee
or Director will not be eligible to receive Stock Awards under the Plan, other
than following a bona fide period of non-employment. Persons eligible to receive
grants of Stock Awards under this Plan are referred to in this Plan as “Eligible
Employees”. These Stock Awards must be approved by either a majority of the
Company's “Independent Directors” (as such term is defined in NASDAQ Listing
Rule 5605(a)(2)) or the Company’s compensation committee, provided such
committee is comprised solely of Independent Directors (the “Independent
Compensation Committee”) in order to comply with the exemption from the
stockholder approval requirement for “inducement grants” provided under Rule
5635(c)(4) of the NASDAQ Listing Rules. NASDAQ Marketplace Rule 5635(c)(4) and
the related guidance under NASDAQ IM 5635-1 are referred to in this Plan as the
“Inducement Award Rules”.

(b) Available Awards. The Plan provides for the grant of Options and Restricted
Stock Unit Awards. All Options will be Nonstatutory Stock Options.  Awards
intended to qualify as stockholder-approved performance based compensation for
purposes of Section 162(m) of the Code may not be granted under this Plan.

(c) Purpose. This Plan, through the granting of Stock Awards, is intended
to provide (i) an inducement material for certain individuals to enter into
employment with the Company within the meaning of Rule 5635(c)(4) of the NASDAQ
Listing Rules, (ii) incentives for such persons to exert maximum efforts for the
success of the Company and any Affiliate and (iii) a means by which Eligible
Employees may be given an opportunity to benefit from increases in value of the
Common Stock through the granting of Stock Awards.

2. Administration.

(a) Administration by Board. The Board will administer the Plan, provided,
however, that Stock Awards may only be granted by either (i) a majority of the
Company's Independent Directors or (ii) the Independent Compensation
Committee. Subject to those constraints and the other constraints of the
Inducement Award Rules, the Board may delegate some of its powers of
administration of the Plan to a Committee, as provided in Section 2(c). 

(b) Powers of Board. The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan and the Inducement Award
Rules:

1.

--------------------------------------------------------------------------------

 



(i) To determine: (A) who will be granted Stock Awards; (B) when and how each
Stock Award will be granted; (C) what type of Stock Award will be granted;
(D) the provisions of each Stock Award (which need not be identical), including
when a person will be permitted to exercise or otherwise receive cash or Common
Stock under the Stock Award; (E) the number of shares of Common Stock subject
to, or the cash value of, a Stock Award; and (F) the Fair Market Value
applicable to a Stock Award;  provided, however, that Stock Awards may only be
granted by either (i) a majority of the Company's Independent Directors or (ii)
the Independent Compensation Committee.

(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for administration of the
Plan and Stock Awards. The Board, in the exercise of these powers, may correct
any defect, omission or inconsistency in the Plan or in any Stock Award
Agreement, in a manner and to the extent it will deem necessary or expedient to
make the Plan or Stock Award fully effective.

(iii) To settle all controversies regarding the Plan and Stock Awards granted
under it.

(iv) To accelerate, in whole or in part, the time at which a Stock Award may be
exercised or vest (or at which cash or shares of Common Stock may be issued). 

(v) To suspend or terminate the Plan at any time. Except as otherwise provided
in the Plan or a Stock Award Agreement, suspension or termination of the Plan
will not materially impair a Participant’s rights under his or her
then-outstanding Stock Award without his or her written consent except as
provided in subsection (viii) below.

(vi) To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, adopting amendments relating to nonqualified
deferred compensation under Section 409A of the Code and/or making the Plan or
Stock Awards granted under the Plan exempt from or compliant with the
requirements for nonqualified deferred compensation under Section 409A of the
Code, subject to the limitations, if any, of applicable law. If required by
applicable law or listing requirements, and except as provided in Section 9(a)
relating to Capitalization Adjustments, the Company will seek stockholder
approval of any amendment of the Plan that (A) materially increases the number
of shares of Common Stock available for issuance under the Plan, (B) materially
expands the class of individuals eligible to receive Stock Awards under the
Plan, (C) materially increases the benefits accruing to Participants under the
Plan, (D) materially reduces the price at which shares of Common Stock may be
issued or purchased under the Plan, (E) materially extends the term of the Plan,
or (F) materially expands the types of Stock Awards available for issuance under
the Plan. Except as otherwise provided in the Plan (including subsection (viii)
below) or a Stock Award Agreement, no amendment of the Plan will materially
impair a Participant’s rights under an outstanding Stock Award without the
Participant’s written consent. 

(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of Rule 16b-3 of Exchange Act or any successor rule.

2.

--------------------------------------------------------------------------------

 



(viii) To approve forms of Stock Award Agreements for use under the Plan and to
amend the terms of any one or more outstanding Stock Awards, including, but not
limited to, amendments to provide terms more favorable to the Participant than
previously provided in the Stock Award Agreement, subject to any specified
limits in the Plan that are not subject to Board discretion. A  Participant’s
rights under any Stock Award will not be impaired by any such amendment unless
the Company requests the consent of the affected Participant, and the
Participant consents in writing. However, a Participant’s rights will not be
deemed to have been impaired by any such amendment if the Board, in its sole
discretion, determines that the amendment, taken as a whole, does not materially
impair the Participant’s rights. In addition, subject to the limitations of
applicable law, if any, the Board may amend the terms of any one or more Stock
Awards without the affected Participant’s consent (A) to clarify the manner of
exemption from, or to bring the Stock Award into compliance with, Section 409A
of the Code, or (B) to comply with other applicable laws or listing
requirements.

(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan and/or Stock Award
Agreements.

(x) To adopt such procedures and sub-plans as are necessary or appropriate (A)
to permit participation in the Plan by individuals who are foreign nationals or
employed outside the United States or (B) allow Stock Awards to qualify for
special tax treatment in a foreign jurisdiction; provided that Board approval
will not be necessary for immaterial modifications to the Plan or any Stock
Award Agreement that are required for compliance with the laws of the relevant
foreign jurisdiction.

(xi) To effect, with the consent of any adversely affected Participant, (A) the
reduction of the exercise price of any outstanding Option; (B) the cancellation
of any outstanding Stock Award and the grant in substitution therefore of a new
(1) Option (2) Restricted Stock Unit Award, (3) cash award and/or (4) award of
other valuable consideration determined by the Board, in its sole discretion,
with any such substituted award (x) covering the same or a different number of
shares of Common Stock as the cancelled Stock Award and (y) granted under the
Plan or another equity or compensatory plan of the Company; or (C) any other
action that is treated as a repricing under generally accepted accounting
principles.

(c) Delegation to Committee. 

(i) General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee will have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee). Any delegation of administrative powers will be
reflected in resolutions, not inconsistent with the provisions of the Plan,
adopted from time to time by the Board or Committee (as applicable). The
Committee may, at any time, abolish the subcommittee and/or revest in the
Committee any powers delegated to the subcommittee. The Board may retain the
authority to

3.

--------------------------------------------------------------------------------

 



concurrently administer the Plan with the Committee and may, at any time, revest
in the Board some or all of the powers previously delegated.

(ii) Rule 16b-3 Compliance. The Committee may consist solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3 of the Exchange Act.

(d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

3. Shares Subject to the Plan.

(a) Share Reserve.  

(i) Subject to Section 9(a) relating to Capitalization Adjustments, the
aggregate number of shares of Common Stock that may be issued pursuant to Stock
Awards will not exceed 180,000 shares (the “Share Reserve”).  

(ii) For clarity, the Share Reserve is a limitation on the number of shares of
Common Stock that may be issued under to the Plan. As a single share may be
subject to grant more than once (e.g., if a share subject to a Stock Award is
forfeited, it may be made subject to grant again as provided in Section 3(b)
below), the Share Reserve is not a limit on the number of Stock Awards that can
be granted.  

(iii) Shares may be issued under the terms of this Plan in connection with a
merger or acquisition as permitted by NASDAQ Listing Rule 5635(c), NYSE Listed
Company Manual Section 303A.08, AMEX Company Guide Section 711 or other
applicable rule, and such issuance will not reduce the number of shares
available for issuance under the Plan.

(b) Reversion of Shares to the Share Reserve. If a Stock Award or any portion of
a Stock Award (i) expires or otherwise terminates without all of the shares
covered by the Stock Award having been issued or (ii) is settled in cash (i.e.,
the Participant receives cash rather than stock), such expiration, termination
or settlement will not reduce (or otherwise offset) the number of shares of
Common Stock that are available for issuance under the Plan. If any shares of
Common Stock issued under a Stock Award are forfeited back to or repurchased by
the Company because of the failure to meet a contingency or condition required
to vest such shares in the Participant, then the shares that are forfeited or
repurchased will revert to and again become available for issuance under the
Plan. Any shares reacquired by the Company in satisfaction of tax withholding
obligations on a Stock Award or as consideration for the exercise or purchase
price of a Stock Award will again become available for issuance under the Plan.

(c) Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

4.

--------------------------------------------------------------------------------

 



4. Eligibility.

(a) Eligibility for Specific Stock Awards. Stock Awards may only be granted to
persons who are Eligible Employees described in Section 1(a) of the Plan, where
the Stock Award is an inducement material to the individual’s entering into
employment with the Company or an Affiliate within the meaning of Rule
5635(c)(4) of the NASDAQ Listing Rules, provided however, that Stock Awards may
not be granted to Eligible Employees who are providing Continuous Service only
to any “parent” of the Company, as such term is defined in Rule 405 of the
Securities Act, unless (i) the stock underlying such Stock Awards is treated as
“service recipient stock” under Section 409A of the Code (for example, because
the Stock Awards are granted pursuant to a corporate transaction such as a spin
off transaction), or (ii) the Company, in consultation with its legal counsel,
has determined that such Stock Awards are otherwise exempt from or comply with
the distribution requirements of Section 409A of the Code. 

(b) Approval Requirements. All Stock Awards must be granted either by a majority
of the Company’s independent directors or the Independent Compensation
Committee.  

5. Provisions Relating to Options.

Each Option will be in such form and will contain such terms and conditions as
the Board deems appropriate. All Options will be Nonstatutory Stock Options. The
provisions of separate Options need not be identical; provided, however, that
each Option Agreement will conform to (through incorporation of provisions
hereof by reference in the applicable Option Agreement or otherwise) the
substance of each of the following provisions:

(a) Term. No Option will be exercisable after the expiration of 10 years from
the date of its grant or such shorter period specified in the Option Agreement.

(b) Exercise Price. The exercise or strike price of each Option will be not less
than 100% of the Fair Market Value of the Common Stock subject to the Option on
the date the Option is granted. Notwithstanding the foregoing, an Option may be
granted with an exercise price lower than 100% of the Fair Market Value of the
Common Stock subject to the Option if such Option is granted pursuant to an
assumption of or substitution for another option or stock appreciation right
pursuant to a Corporate Transaction and in a manner consistent with the
provisions of Section 409A of the Code. 

(c) Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to use a particular method of
payment. The permitted methods of payment are as follows:

(i) by cash, check, bank draft or money order payable to the Company;

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either

5.

--------------------------------------------------------------------------------

 



the receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds;

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

(iv) by a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company will accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued. Shares of Common Stock will no longer be subject to an
Option and will not be exercisable thereafter to the extent that (A) shares
issuable upon exercise are used to pay the exercise price pursuant to the “net
exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations; or

(v) in any other form of legal consideration that may be acceptable to the Board
and specified in the applicable Option Agreement.

(d) Transferability of Options. The Board may, in its sole discretion, impose
such limitations on the transferability of Options as the Board will
determine. In the absence of such a determination by the Board to the contrary,
the following restrictions on the transferability of Options will apply:

(i) Restrictions on Transfer. An Option will not be transferable except by will
or by the laws of descent and distribution (or pursuant to subsections (ii) and
(iii) below), and will be exercisable during the lifetime of the Participant
only by the Participant. The Board may permit transfer of the Option in a manner
that is not prohibited by applicable tax and securities laws. Except as
explicitly provided in the Plan, an Option may not be transferred for
consideration.

(ii) Domestic Relations Orders. Subject to the approval of the Board or a duly
authorized Officer, an Option may be transferred pursuant to the terms of a
domestic relations order, official marital settlement agreement or other divorce
or separation instrument. 

(iii) Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, on the death of the Participant, will thereafter be entitled
to exercise the Option and receive the Common Stock or other consideration
resulting from such exercise. In the absence of such a designation, the executor
or administrator of the Participant’s estate will be entitled to exercise the
Option and receive the Common Stock or other consideration resulting from such
exercise. However, the Company may prohibit designation of a beneficiary at any
time, including due to any conclusion by the Company that such designation would
be inconsistent with the provisions of applicable laws.

(e) Vesting Generally. The total number of shares of Common Stock subject to an
Option may vest and therefore become exercisable in periodic installments that
may or may not be equal. The Option may be subject to such other terms and
conditions on the time or times when it

6.

--------------------------------------------------------------------------------

 



may or may not be exercised (which may be based on the satisfaction of
performance goals or other criteria) as the Board may deem appropriate. The
vesting provisions of individual Options may vary. The provisions of this
Section 5(e) are subject to any Option provisions governing the minimum number
of shares of Common Stock as to which an Option may be exercised.

(f) Termination of Continuous Service. Except as otherwise provided in the
applicable Option Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
and other than upon the Participant’s death or Disability), the Participant may
exercise his or her Option (to the extent that the Participant was entitled to
exercise such Option as of the date of termination of Continuous Service) within
the period of time ending on the earlier of (i) the date which occurs ninety
(90) days following the termination of the Participant’s Continuous Service, and
(ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination of Continuous Service, the Participant does not
exercise his or her Option within the applicable time frame, the Option will
terminate.

(g) Extension of Termination Date. Except as otherwise provided in the
applicable Stock Award Agreement, if the exercise of an Option following the
termination of the Participant’s Continuous Service (other than for Cause and
other than upon the Participant’s death or Disability) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option will
terminate on the earlier of (i) the expiration of a total period of time (that
need not be consecutive) equal to the applicable post-termination exercise
period after the termination of the Participant’s Continuous Service during
which the exercise of the Option would not be in violation of such registration
requirements, and (ii) the expiration of the term of the Option as set forth in
the applicable Option Agreement. In addition, unless otherwise provided in a
Participant’s Option Agreement, if the sale of any Common Stock received upon
exercise of an Option following the termination of the Participant’s Continuous
Service (other than for Cause) would violate the Company’s insider trading
policy, then the Option will terminate on the earlier of (i) the expiration of a
period of days or months (that need not be consecutive) equal to the applicable
post-termination exercise period after the termination of the Participant’s
Continuous Service during which the sale of the Common Stock received upon
exercise of the Option would not be in violation of the Company’s insider
trading policy, or (ii) the expiration of the term of the Option as set forth in
the applicable Option Agreement.

(h) Disability of Participant. Except as otherwise provided in the applicable
Option Agreement or other agreement between the Participant and the Company, if
a Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option (to the extent that
the Participant was entitled to exercise such Option as of the date of
termination of Continuous Service), but only within such period of time ending
on the earlier of (i) the date 12 months following such termination of
Continuous Service and (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option within the applicable time
frame, the Option will terminate.

(i) Death of Participant. Except as otherwise provided in the applicable Option
Agreement or other agreement between the Participant and the Company, if (i) a
Participant’s

7.

--------------------------------------------------------------------------------

 



Continuous Service terminates as a result of the Participant’s death, or (ii)
the Participant dies within the period (if any) specified in the Option
Agreement for exercisability after the termination of the Participant’s
Continuous Service for a reason other than death, then the Option may be
exercised (to the extent the Participant was entitled to exercise such Option as
of the date of death) by the Participant’s estate, by a person who acquired the
right to exercise the Option by bequest or inheritance or by a person designated
to exercise the Option upon the Participant’s death, but only within the period
ending on the earlier of (i) the date 18 months following the date of death, and
(ii) the expiration of the term of such Option as set forth in the Option
Agreement. If, after the Participant’s death, the Option is not exercised within
the applicable time frame, the Option will terminate.

(j) Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Stock Award Agreement or other individual written agreement
between the Company or any Affiliate and the Participant, if a Participant’s
Continuous Service is terminated for Cause, the Option will terminate upon the
date on which the event giving rise to the termination for Cause first occurred,
and the Participant will be prohibited from exercising his or her Option from
and after the date on which the event giving rise to the termination for Cause
first occurred (or, if required by law, the date of termination of Continuous
Service). If a Participant’s Continuous Service is suspended pending an
investigation of the existence of Cause, all of the Participant’s rights under
the Option will also be suspended during the investigation period.

(k) Non-Exempt Employees. If an Option is granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option will not be first exercisable for any shares of Common Stock
until at least 6 months following the date of grant of the Option (although the
Option may vest prior to such date). Consistent with the provisions of the
Worker Economic Opportunity Act, (i) if such non-exempt Employee dies or suffers
a Disability, (ii) upon a Corporate Transaction in which such Option is not
assumed, continued, or substituted, (iii) upon a Change in Control, or (iv) upon
the non-exempt Employee’s retirement (as such term may be defined in the
non-exempt Employee’s Option Agreement in another agreement between the
non-exempt Employee and the Company, or, if no such definition, in accordance
with the Company's then current employment policies and guidelines), the vested
portion of any Options may be exercised earlier than 6 months following the date
of grant. The foregoing provision is intended to operate so that any income
derived by a non-exempt employee in connection with the exercise or vesting of
an Option will be exempt from his or her regular rate of pay. To the extent
permitted and/or required for compliance with the Worker Economic Opportunity
Act to ensure that any income derived by a non-exempt Employee in connection
with the exercise, vesting or issuance of any shares under any other Option will
be exempt from such Employee’s regular rate of pay, the provisions of this
paragraph will apply to all Options and are hereby incorporated by reference
into such Option Agreements.

6. Provisions Relating to Restricted Stock Unit Awards.

Each Restricted Stock Unit Award Agreement will be in such form and will contain
such terms and conditions as the Board deems appropriate. The terms and
conditions of Restricted Stock Unit Award Agreements may change from time to
time, and the terms and conditions of separate Restricted Stock Unit Award
Agreements need not be identical. Each Restricted Stock Unit Award

8.

--------------------------------------------------------------------------------

 



Agreement will conform to (through incorporation of the provisions hereof by
reference in the Agreement or otherwise) the substance of each of the following
provisions:

(a) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

(b) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

(c) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

(d) Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award. 

(e) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.

(f) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service. 

7. Covenants of the Company.

(a) Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Stock Awards.

(b) Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking will not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or

9.

--------------------------------------------------------------------------------

 



issuable pursuant to any such Stock Award. If, after reasonable efforts and at a
reasonable cost, the Company is unable to obtain from any such regulatory
commission or agency the authority that counsel for the Company deems necessary
for the lawful issuance and sale of Common Stock under the Plan, the Company
will be relieved from any liability for failure to issue and sell Common Stock
upon exercise of such Stock Awards unless and until such authority is obtained.
A Participant will not be eligible for the grant of a Stock Award or the
subsequent issuance of cash or Common Stock pursuant to the Stock Award if such
grant or issuance would be in violation of any applicable securities law.

(c) No Obligation to Notify or Minimize Taxes. The Company will have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company will have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.

8. Miscellaneous.

(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Stock Awards will constitute general funds of the
Company.

(b) Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant. In the event that the corporate records (e.g.,
Board consents, resolutions or minutes) documenting the corporate action
constituting the grant contain terms (e.g., exercise price, vesting schedule or
number of shares) that are inconsistent with those in the Stock Award Agreement
as a result of a clerical error in the papering of the Stock Award Agreement,
the corporate records will control and the Participant will have no legally
binding right to the incorrect term in the Stock Award Agreement.

(c) Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to a Stock Award unless and until (i) such Participant has satisfied all
requirements for exercise of, or the issuance of shares of Common Stock under,
the Stock Award pursuant to its terms, and (ii) the issuance of the Common Stock
subject to such Stock Award has been entered into the books and records of the
Company.

(d) No Employment or Other Service Rights. Nothing in the Plan, any Stock Award
Agreement or any other instrument executed thereunder or in connection with any
Stock Award granted pursuant thereto will confer upon any Participant any right
to continue to serve the Company or an Affiliate in the capacity in effect at
the time the Stock Award was granted or will affect the right of the Company or
an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, including, but not limited to, Cause, (ii) the
service of a Consultant pursuant to the terms of such Consultant’s agreement
with the Company or an Affiliate, or (iii) the service of a Director pursuant to
the bylaws of the Company or an

10.

--------------------------------------------------------------------------------

 



Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

(e) Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company and
any Affiliates is reduced (for example, and without limitation, if the
Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee or takes an extended
leave of absence) after the date of grant of any Stock Award to the Participant,
the Board has the right in its sole discretion to (i) make a corresponding
reduction in the number of shares or cash amount subject to any portion of such
Stock Award that is scheduled to vest or become payable after the date of such
change in time commitment, and (ii) in lieu of or in combination with such a
reduction, extend the vesting or payment schedule applicable to such Stock
Award. In the event of any such reduction, the Participant will have no right
with respect to any portion of the Stock Award that is so reduced or extended.

(f) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award, and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
will be inoperative if (i) the issuance of the shares upon the exercise of a
Stock Award or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (ii) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

(g) Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any U.S. federal,
state, local, foreign or other tax withholding obligation relating to a Stock
Award by any of the following means or by a combination of such means:
(i) causing the Participant to tender a cash payment; (ii) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to the
Participant in connection with the Stock Award;  provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law (or such other amount as may be necessary to
avoid classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from a Stock Award settled in cash; (iv)
withholding payment from any amounts otherwise payable to the Participant,
including proceeds from the sale of shares of Common Stock issued pursuant to a
Stock Award; or (v) by such other method as may be set forth in the Stock Award
Agreement. 

11.

--------------------------------------------------------------------------------

 



(h) Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto), or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).

(i) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Stock
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code (to the extent applicable to a
Participant). Consistent with Section 409A of the Code, the Board may provide
for distributions while a Participant is still an employee or otherwise
providing services to the Company. The Board is authorized to make deferrals of
Stock Awards and determine when, and in what annual percentages, Participants
may receive payments, including lump sum payments, following the Participant’s
termination of Continuous Service, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.

(j) Compliance with Section 409A. Unless otherwise expressly provided for in a
Stock Award Agreement and the Plan will be interpreted to the greatest extent
possible in a manner that makes the Plan and the Stock Awards granted hereunder
exempt from Section 409A of the Code, and, to the extent not so exempt, in
compliance with Section 409A of the Code. If the Board determines that any Stock
Award granted hereunder is not exempt from and is therefore subject to Section
409A of the Code,  the Stock Award Agreement evidencing such Stock Award will
incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code, and to the extent a Stock Award
Agreement is silent on terms necessary for compliance, such terms are hereby
incorporated by reference into the Stock Award Agreement. Notwithstanding
anything to the contrary in this Plan (and unless the Stock Award Agreement
specifically provides otherwise), if the shares of Common Stock are publicly
traded, and if a Participant holding a Stock Award that constitutes “deferred
compensation” under Section 409A of the Code is a “specified employee” for
purposes of Section 409A of the Code, no distribution or payment of any amount
that is due because of a “separation from service” (as defined in Section 409A
of the Code) will be issued or paid before the date that is six (6) months
following the date of such Participant’s “separation from service” or, if
earlier, the date of the Participant’s death, unless such distribution or
payment can be made in a manner that complies with Section 409A of the Code, and
any amounts so deferred will be paid in a lump sum on the day after such six (6)
month period elapses, with the balance paid thereafter on the original schedule.

(k) Clawback/Recovery. All Stock Awards granted under the Plan will be subject
to recoupment in accordance with any clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other applicable law. In addition, the Board may impose such other
clawback, recovery or recoupment provisions in a Stock Award Agreement as the
Board determines necessary or appropriate, including, but not limited to, a
reacquisition right in respect of previously acquired shares of Common Stock or
other cash or property upon the occurrence of an event constituting Cause. No
recovery of compensation under such a clawback policy will be

12.

--------------------------------------------------------------------------------

 



an event giving rise to a right to resign for “good reason” or “constructive
termination” (or similar term) under any agreement with the Company or an
Affiliate.

9. Adjustments upon Changes in Common Stock; Other Corporate Events.

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a) and
(ii) the class(es) and number of securities and price per share of stock subject
to outstanding Stock Awards. The Board will make such adjustments, and its
determination will be final, binding and conclusive. 

(b) Dissolution or Liquidation. Except as otherwise provided in the Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards will terminate immediately prior to the completion of
such dissolution or liquidation, and the shares of Common Stock subject to the
Company’s repurchase rights or subject to a forfeiture condition may be
repurchased or reacquired by the Company notwithstanding the fact that the
holder of such Stock Award is providing Continuous Service; provided, however,
that the Board may, in its sole discretion, cause some or all Stock Awards to
become fully vested, exercisable and/or no longer subject to repurchase or
forfeiture (to the extent such Stock Awards have not previously expired or
terminated) before the dissolution or liquidation is completed but contingent on
its completion.

(c) Corporate Transaction.  The following provisions will apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the Participant or unless otherwise expressly
provided by the Board at the time of grant of a Stock Award. In the event of a
Corporate Transaction, then, notwithstanding any other provision of the Plan,
the Board will take one or more of the following actions with respect to Stock
Awards, contingent upon the closing or completion of the Corporate Transaction:

(i) arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, a Stock Award to acquire the same consideration
paid to the stockholders of the Company pursuant to the Corporate Transaction);

(ii) arrange for the assignment of any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to the Stock Award to
the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);

(iii) accelerate the vesting, in whole or in part, of the Stock Award (and, if
applicable, the time at which the Stock Award may be exercised) to a date prior
to the effective time of such Corporate Transaction as the Board determines (or,
if the Board does not determine such a date, to the date that is five (5) days
prior to the effective date of the Corporate Transaction), with such Stock Award
terminating if not exercised (if applicable) at or prior to the effective time
of the Corporate Transaction;

13.

--------------------------------------------------------------------------------

 



(iv) arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Stock Award;

(v) cancel or arrange for the cancellation of the Stock Award, to the extent not
vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for such cash consideration, if any, as the Board, in
its sole discretion, may consider appropriate; and

(vi) make a payment, in such form as may be determined by the Board equal to the
excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Stock Award immediately prior to the effective
time of the Corporate Transaction, over (B) any exercise price payable by such
holder in connection with such exercise.

The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award. 

(d) Change in Control. A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration will
occur.

10. Termination or Suspension of the Plan.

The Board may suspend or terminate the Plan at any time. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

11. Effective Date of Plan; Timing of First Grant or Exercise.

The Plan will come into existence on the Effective Date. No  Stock Award may be
granted prior to the Effective Date.

12. Choice of Law.

The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

13. Definitions.  As used in the Plan, the following definitions will apply to
the capitalized terms indicated below: 

(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company, as such terms are defined in Rule 405 of the
Securities Act. The Board will have the authority to determine the time or times
at which “parent” or “subsidiary” status is determined within the foregoing
definition. 

(b) “Board” means the Board of Directors of the Company.

14.

--------------------------------------------------------------------------------

 



(c) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or other similar equity restructuring transaction, as that
term is used in Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

(d) “Cause” will have the meaning ascribed to such term in any written agreement
between the Participant and the Company or any Affiliate defining such term and,
in the absence of such agreement, such term means, with respect to a
Participant, the occurrence of any of the following events: (i) Participant’s
willful failure substantially to perform his or her duties and responsibilities
to the Company or any Affiliate or deliberate violation of a policy of the
Company or any Affiliate; (ii) Participant’s commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in material injury to the Company or any
Affiliate; (iii) unauthorized use or disclosure by Participant of any
proprietary information or trade secrets of the Company or any other party to
whom the Participant owes an obligation of nondisclosure as a result of his or
her relationship with the Company or any Affiliate; or (iv) Participant’s
willful breach of any of his or her obligations under any written agreement or
covenant with the Company or any Affiliate. The determination as to whether a
Participant is being terminated for Cause will be made in good faith by the
Company and will be final and binding on the Participant. Any determination by
the Company that the Continuous Service of a Participant was terminated with or
without Cause for the purposes of outstanding Stock Awards held by such
Participant will have no effect upon any determination of the rights or
obligations of the Company,  any Affiliate or such Participant for any other
purpose. 

(e) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities, or
(C) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred,

15.

--------------------------------------------------------------------------------

 



increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control will be deemed to occur; 

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

(iii) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than 50% of the combined voting power of the voting
securities of which are Owned by stockholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition;
or

(iv) individuals who, on the Effective  Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member will, for purposes of this Plan, be considered as a member of the
Incumbent Board. 

Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between the Company or any Affiliate
and the Participant will supersede the foregoing definition with respect to
Stock Awards subject to such agreement; provided, however, that if no definition
of Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition will apply. 

(f) “Code” means the U.S. Internal Revenue Code of 1986, as amended, including
any applicable regulations and guidance thereunder.

(g) “Committee”  means a committee of one (1) or more Independent Directors to
whom authority has been delegated by the Board in accordance with Section 2(c).

(h) “Common Stock” means the common stock of the Company.

(i) “Company” means Sientra, Inc., a Delaware corporation.

16.

--------------------------------------------------------------------------------

 



(j) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person. 

(k) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or to a Director will
not constitute an interruption of Continuous Service. If the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors. In addition, if required
for exemption from or compliance with Section 409A of the Code, the
determination of whether there has been a termination of Continuous Service will
be made, and such term will be construed, in a manner that is consistent with
the definition of “separation from service” as defined under Treasury Regulation
Section 1.409A-1(h). A leave of absence will be treated as Continuous Service
for purposes of vesting in a Stock Award only to such extent as may be provided
in the Company’s leave of absence policy, in the written terms of any leave of
absence agreement or policy applicable to the Participant, or as otherwise
required by law. 

(l) “Corporate Transaction” means the consummation, in a single transaction or
in a series of related transactions, of any one or more of the following events:

(i) a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

(ii) a sale or other disposition of at least 90% of the outstanding securities
of the Company;

(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or

(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of

17.

--------------------------------------------------------------------------------

 



the merger, consolidation or similar transaction into other property, whether in
the form of securities, cash or otherwise.

(m) “Director” means a member of the Board. Directors are not eligible to
receive Stock Awards under the Plan with respect to their service in such
capacity.

(n) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months as provided in Sections 22(e)(3) and
409A(a)(2)(C)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances. 

(o) “Effective Date”  means the date the Plan is approved by the Board.

(p) “Employee” means any person employed by the Company or an
Affiliate. However, service solely as a Director, or payment of a fee for such
services, will not cause a Director to be considered an “Employee” for purposes
of the Plan. 

(q) “Entity” means a corporation, partnership, limited liability company or
other entity.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(s) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company, or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities.

(t) “Fair Market Value”  means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

18.

--------------------------------------------------------------------------------

 



(ii) Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
will be the closing selling price on the last preceding date for which such
quotation exists.

(iii) In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith and in a manner that complies with
Sections 409A of the Code.

(u) “Independent Director”  has the meaning set forth in Section 1(a) above.

(v) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3 of the Exchange Act.

(w) “Nonstatutory Stock Option”  means any option granted pursuant to Section
4(b) of the Plan that does not qualify as an “incentive stock option” within the
meaning of Section 422 of the Code.

(x) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.  

(y) “Option” means a Nonstatutory Stock Option to purchase shares of Common
Stock granted pursuant to the Plan.

(z) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of the Plan.

(aa) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(bb) “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

(cc) “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

(dd) “Plan” means this Sientra, Inc. Inducement Plan, as it may be amended.

19.

--------------------------------------------------------------------------------

 



(ee) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

(ff) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of the Plan.

(gg) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(hh) “Securities Act” means the Securities Act of 1933, as amended.

(ii) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Option or a Restricted Stock Unit Award.

(jj)  “Stock Award Agreement” means a written agreement between the Company and
a Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement will be subject to the terms and conditions of the Plan.

(kk) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.



Sientra, Inc.
Inducement Plan

 

Stock Option Grant Notice

Sientra, Inc. (the “Company”), pursuant to its Inducement Plan (the “Plan”),
hereby grants to Optionholder an option to purchase the number of shares of the
Company’s Common Stock set forth below.  This option is subject to all of the
terms and conditions as set forth in this notice, in the Option Agreement, the
Plan and the Notice of Exercise, all of which are attached hereto and
incorporated herein in their entirety.  Capitalized terms not explicitly defined
herein but defined in the Plan or the Option Agreement will have the same
definitions as in the Plan or the Option Agreement. If there is any conflict
between the terms in this notice and the Plan, the terms of the Plan will
control.

 

 

 

Optionholder:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

 

Total Exercise Price:

 

Expiration Date:

 

 

Type of Grant:Nonstatutory Stock Option

Exercise Schedule:Same as Vesting Schedule 

Vesting Schedule:  [_____________]

Payment: By one or a combination of the following items (described in the Option
Agreement):

☒ By cash, check, bank draft or money order payable to the Company

☒Pursuant to a Regulation T Program if the shares are publicly traded

☒By delivery of already-owned shares if the shares are publicly traded

☒Subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan.  Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan.  Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or

20.

--------------------------------------------------------------------------------

 



representations on that subject with the exception of (i) options previously
granted and delivered to Optionholder, (ii) any compensation recovery policy
that is adopted by the Company or is otherwise required by applicable law and
(iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein. 

By accepting the Award, Optionholder acknowledges having received and read the
Stock Option Grant Notice, the Option Award Agreement and the Plan and agrees to
all of the terms and conditions set forth in these documents.  Furthermore, by
accepting this option, Optionholder consents to receive such documents by
electronic delivery and to participate in the Plan through an online or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

 

 

 

 

 

Sientra, Inc.

    

Optionholder:

 

 

 

By:

 

 

 

 

 

Signature

 

 

Signature

Title:

 

 

Date:

 

Date:

 

 

 

 

 

Attachments:  Option Agreement, Inducement Plan and Notice of Exercise

 



21.

--------------------------------------------------------------------------------

 

 

Attachment I

Option Agreement

 

Sientra, Inc.
Inducement Plan


Option Agreement
(Nonstatutory Stock Option)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Sientra, Inc. (the “Company”) has granted you an option under its
Inducement Plan (the “Plan”) to purchase the number of shares of the Company’s
Common Stock indicated in your Grant Notice at the exercise price indicated in
your Grant Notice.  The option is granted to you effective as of the date of
grant set forth in the Grant Notice (the “Date of Grant”).  The option is
granted in compliance with NASDAQ Listing Rule 5635(c)(4) as a material
inducement to you entering into employment with the Company. 

If there is any conflict between the terms in this Option Agreement and the
Plan, the terms of the Plan will control. Capitalized terms not explicitly
defined in this Option Agreement or in the Grant Notice but defined in the Plan
will have the same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1. Vesting.  Subject to the provisions contained herein, your option will vest
as provided in your Grant Notice.  Vesting will cease upon the termination of
your Continuous Service.

2. Number of Shares and Exercise Price.  The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.

3. Exercise Restriction for Non-Exempt Employees.  If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant, even if
you have already been an employee for more than six (6) months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise your
option as to any vested portion prior to such six (6) month anniversary in the
case of (i) your death or disability, (ii) a Corporate Transaction in which your
option is not assumed, continued or substituted, (iii) a Change in Control or
(iv) your termination of Continuous Service on your “retirement” (as defined in
the Company’s benefit plans). 

4. Method of Payment.  You must pay the full amount of the exercise price for
the shares you wish to exercise.  You may pay the exercise price in cash or by
check, bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

(a)  Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board

 

--------------------------------------------------------------------------------

 

 

that, prior to the issuance of Common Stock, results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds.  This
manner of payment is also known as a “broker-assisted exercise”, “same day
sale”, or “sell to cover”.

(b)  Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise.  “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company.  You may not exercise your
option by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

(c)  Subject to the consent of the Company at the time of exercise, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Common Stock issued upon exercise of your option by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price.  You must pay any remaining balance of the aggregate exercise
price not satisfied by the “net exercise” in cash or other permitted form of
payment.  Shares of Common Stock will no longer be outstanding under your option
and will not be exercisable thereafter if those shares (i) are used to pay the
exercise price pursuant to the “net exercise,” (ii) are delivered to you as a
result of such exercise, and (iii) are withheld to satisfy your tax withholding
obligations.

5. Whole Shares.  You may exercise your option only for whole shares of Common
Stock.

6. Securities Law Compliance.  In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act.  The exercise of your option also must
comply with all other applicable laws and regulations governing your option, and
you may not exercise your option if the Company determines that such exercise
would not be in material compliance with such laws and regulations (including
any restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).

7. Term.  You may not exercise your option before the Date of Grant or after the
expiration of the option’s term.  The term of your option expires, subject to
the provisions of Section 5(h) of the Plan, upon the earliest of the following:

(a)  immediately upon the date on which the event giving rise to your
termination of Continuous Service for Cause occurs (or, if required by law, the
date of termination of Continuous Service for Cause);

(b)  sixty (60) days after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section

1.

--------------------------------------------------------------------------------

 



7(d) below); provided, however, that if during any part of such sixty (60) day
period your option is not exercisable solely because of the condition set forth
in the section above relating to “Securities Law Compliance,” your option will
not expire until the earlier of the Expiration Date or until it has been
exercisable for an aggregate period of sixty (60) days after the termination of
your Continuous Service; provided further, if during any part of such sixty (60)
day period, the sale of any Common Stock received upon exercise of your option
would violate the Company’s insider trading policy, then your option will not
expire until the earlier of the Expiration Date or until it has been exercisable
for an aggregate period of sixty (60) days after the termination of your
Continuous Service during which the sale of the Common Stock received upon
exercise of your option would not be in violation of the Company’s insider
trading policy.  Notwithstanding the foregoing, if (i) you are a Non-Exempt
Employee, (ii) your Continuous Service terminates within six (6) months after
the Date of Grant, and (iii) you have vested in a portion of your option at the
time of your termination of Continuous Service, your option will not expire
until the earlier of (x) the later of (A) the date that is seven (7) months
after the Date of Grant, and (B) the date that is sixty (60) days after the
termination of your Continuous Service, and (y) the Expiration Date;

(c)  six (6) months after the termination of your Continuous Service due to your
Disability (except as otherwise provided in Section 7(d)) below;

(d)  six (6) months after your death if you die either during your Continuous
Service or within thirty (30) days after your Continuous Service terminates for
any reason other than Cause;

(e)  the Expiration Date indicated in your Grant Notice; or

(f)  the day before the tenth (10th) anniversary of the Date of Grant.

8. Exercise.

(a)  You may exercise the vested portion of your option during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

(b)  By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

9. Transferability. Except as otherwise provided in this Section 9, your option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during your life only by you.    

2.

--------------------------------------------------------------------------------

 



(a)  Certain Trusts. Upon receiving written permission from the Board or its
duly authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust.  You and
the trustee must enter into transfer and other agreements required by the
Company. 

(b)  Domestic Relations Orders.  Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
that contains the information required by the Company to effectuate the
transfer.  You are encouraged to discuss the proposed terms of any division of
this option with the Company prior to finalizing the domestic relations order or
marital settlement agreement to help ensure the required information is
contained within the domestic relations order or marital settlement agreement. 

(c)  Beneficiary Designation.  Upon receiving written permission from the Board
or its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise.  In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

10. Option not a Service Contract.  Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your option will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

11. Withholding Obligations.

(a)  At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option. 

(b)  Upon your request and subject to approval by the Company, and compliance
with any applicable legal conditions or restrictions, the Company may withhold
from fully vested shares of Common Stock otherwise issuable to you upon the
exercise of your option a number of whole shares of Common Stock having a Fair
Market Value, determined by the Company as of

3.

--------------------------------------------------------------------------------

 



the date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting
purposes).  Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise.  Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.

(c)  You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied.  Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company will have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.

12. Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

13. Notices.  Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.  The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means.  By accepting this option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

14. Governing Plan Document.  Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan.  If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control.  In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

15. Other Documents.  You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the

4.

--------------------------------------------------------------------------------

 



Company’s policy permitting certain individuals to sell shares only during
certain “window” periods and the Company’s insider trading policy, in effect
from time to time.

16. Effect on Other Employee Benefit Plans.  The value of this option will not
be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

17. Voting Rights.  You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this option until such shares are issued to you.  Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Company.  Nothing
contained in this option, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.

18. Severability.  If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid.  Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

19. Miscellaneous.

(a)  The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b)  You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c)  You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.

(d)  This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)  All obligations of the Company under the Plan and this Option Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 



5.

--------------------------------------------------------------------------------

 



***

 

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Grant Notice to which it is attached.

 



6.

--------------------------------------------------------------------------------

 

 

Attachment II

Inducement Plan





 

--------------------------------------------------------------------------------

 

 

Attachment III

Notice of Exercise



 

--------------------------------------------------------------------------------

 

 

Notice Of Exercise

Sientra, Inc.

Attention: Stock Plan Administrator

420 South Fairview Avenue, Suite 200

 

 

 

Santa Barbara, CA 93117

Date:

 

 

This constitutes notice to Sientra, Inc. (the “Company”) under my stock option
that I elect to purchase the below number of shares of Common Stock of the
Company (the “Shares”) for the price set forth below.

 

 

Type of option:

Nonstatutory

Stock option dated:

_______________

Number of Shares as
to which option is
exercised:

_______________

Certificates to be
issued in name of:

_______________

Total exercise price:

$______________

Cash payment delivered
herewith:

$______________

Value of ________ Shares delivered herewith:

$______________

Value of ________ Shares pursuant to net exercise:

$______________

Regulation T Program (cashless exercise):

$______________

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Sientra, Inc. Inducement Plan and (ii) to
provide for the payment by me to you (in the manner designated by you) of your
withholding obligation, if any, relating to the exercise of this option.

 

 

 

Very truly yours,

 

 

 

Signature

 

 

 

Print Name

 





 

--------------------------------------------------------------------------------

 

 

Sientra, Inc.

Restricted Stock Unit Award Grant Notice

Inducement Plan

 

Sientra, Inc. (the  “Company”) hereby awards to Participant the number of
Restricted Stock Units specified and on the terms set forth below (the
“Award”).  The Award is subject to all of the terms and conditions as set
forth  in this Restricted Stock Unit Grant Notice (the “Grant Notice”), in the
Restricted Stock Unit Award Agreement (the “Award Agreement”) and in the
Company’s Inducement Plan (the  “Plan”), all of which are attached hereto and
incorporated herein in their entirety.  Capitalized terms not explicitly defined
herein but defined in the Plan or the Award Agreement shall have the meanings
set forth in the Plan or the Award Agreement, as applicable.  In the event of
any conflict between the terms of this Grant Notice, the Award Agreement or the
Plan, the terms of the Plan shall control.

Participant:

[Name]

Date of Grant:

[Date]

Vesting Commencement Date

[Date]

Number of Restricted Stock Units:

[_______]

Settlement Date:

One share of Common Stock of the Company will be issued for each Restricted
Stock Unit (subject to any Capitalization Adjustment) that vests at the time set
forth in Section 6 of the Award Agreement.

Vesting Schedule:

________________________________________

 

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the
Restricted Stock Unit Agreement and the Plan.  Participant acknowledges and
agrees that this Restricted Stock Unit Grant Notice and the Restricted Stock
Unit Agreement may not be modified, amended or revised except as provided in the
Plan.  Participant further acknowledges that as of the Date of Grant, this
Restricted Stock Unit Grant Notice, the Restricted Stock Unit Agreement, and the
Plan set forth the entire understanding between Participant and the Company
regarding this award and supersede all prior oral and written agreements,
promises and/or representations on that subject with the exception of (i)
restricted stock units previously granted and delivered to Participant, (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law and (iii) any written employment or severance
arrangement that would provide for vesting acceleration of this award upon the
terms and conditions set forth therein. 



 

--------------------------------------------------------------------------------

 

 

By accepting the Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Restricted Stock Unit Award Agreement
and the Plan (the “Grant Documents”) and agrees to all of the terms and
conditions set forth in these documents.  Furthermore, by accepting this Award,
Participant consents to receive such documents by electronic delivery and to
participate in the Plan through an online or electronic system established and
maintained by the Company or another third party designated by the Company.

Your electronic signature may be indicated by following the instructions in
Computershare’s website.

Your electronic signature indicates your agreement to be bound by the terms of
this Agreement.

 





 

--------------------------------------------------------------------------------

 

 

The Participant hereby accepts the Award subject to all of the terms and
conditions of this Notice, the Award Agreement and the Plan.  Participant
consents to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

 

 

 

 

SIENTRA, INC.

    

PARTICIPANT

 

 

 

 

By:

 

 

 

 

 

 

Signature

Its:

 

 

 

 

 

 

Date

 

 

 

Address

 

ATTACHMENTS:  Inducement Plan; Restricted Stock Unit Agreement and Plan
Prospectus





 

--------------------------------------------------------------------------------

 

 

Sientra, Inc.

Inducement Plan

Restricted Stock Unit Award Agreement

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Award Agreement”) and in
consideration of your services, Sientra, Inc. (the “Company”) has awarded you a
Restricted Stock Unit Award (the “Award”) under its Inducement Plan (the “Plan”)
for the number of Restricted Stock Units indicated in the Grant Notice (the
“Stock Units”). The Award is granted in compliance with NASDAQ Listing Rule
5635(c)(4) as a material inducement to you entering into employment with the
Company. Capitalized terms not explicitly defined in this Award Agreement or in
the Grant Notice but defined in the Plan will have the same definitions as in
the Plan. 

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan are as follows:

20. Grant of the Award.    This Award represents your right to be issued on a
future date one share of the Company’s Common Stock for each Stock Unit
indicated in the Grant Notice that vests.    As of the Date of Grant specified
in the Grant Notice, the Company will credit to a bookkeeping account maintained
by the Company for your benefit (the “Account”) the number of Stock Units
subject to the Award.  This Award was granted in consideration of your services
to the Company.

21. Vesting.  Subject to the provisions contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant
Notice.  Vesting will cease upon the termination of your Continuous Service for
any reason.  Upon such termination of your Continuous Service, any Stock Units
credited to the Account that were not yet vested on the date of such termination
will be forfeited at no cost to the Company and you will have no further right,
title or interest in such Stock Units or the shares of Common Stock to be issued
in respect of such portion of the Award.

22. Number of Stock Units and Shares of Common Stock. 

(a)  The Stock Units subject to your Award will be adjusted for Capitalization
Adjustments, as provided in the Plan.

(b)  Any additional Stock Units and any shares, cash or other property that
become subject to the Award pursuant to this Section 3, if any, will be subject,
in a manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Stock Units and shares covered by your Award.

(c)  No fractional shares or rights for fractional shares of Common Stock will
be created pursuant to this Section 3.  Except as provided in Section 7 or
otherwise provided by the Company, any fraction of a share will be rounded down
to the nearest whole share.

 

--------------------------------------------------------------------------------

 

 

23. Securities Law Compliance.  You will not be issued any Common Stock in
respect of your Stock Units or other shares with respect to your Stock Units
unless either (i) the shares are registered under the Securities Act, or (ii)
the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with all other applicable laws and regulations governing the Award, and you will
not receive such shares if the Company determines that such receipt would not be
in material compliance with such laws and regulations.

24. Transferability.  Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of any
portion of the Stock Units or the shares in respect of your Stock Units.  For
example, you may not use shares that may be issued in respect of your Stock
Units as security for a loan, nor may you transfer, pledge, sell or otherwise
dispose of such shares.  This restriction on transfer will lapse upon delivery
to you of shares in respect of your vested Stock Units. 

(a)  Death.  Your Stock Units are not transferable other than by will and by the
laws of descent and distribution.  Upon receiving written permission from the
Board or its duly authorized designee, you may, by delivering written notice to
the Company, in a form provided by or otherwise satisfactory to the Company and
any broker designated by the Company to effect transactions under the Plan,
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of Common Stock or other consideration to
which you were entitled at the time of your death pursuant to this Award
Agreement.  In the absence of such a designation, your executor or administrator
of your estate will be entitled to receive, on behalf of your estate, such
Common Stock or other consideration. 

(b)  Domestic Relations Orders.  Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration under your Stock Units, pursuant to the terms of a domestic
relations order, official marital settlement agreement or other divorce or
separation instrument as permitted by applicable law that contains the
information required by the Company to effectuate the transfer.  You are
encouraged to discuss with the Company the proposed terms of any such transfer
prior to finalizing the domestic relations order or marital settlement agreement
to help ensure the required information is contained within the domestic
relations order, marital settlement agreement or other divorce or separation
instrument.  The Company is not obligated to allow you to transfer your Award in
connection with your domestic relations order, marital settlement agreement or
other divorce or separation instrument.

25. Date of Issuance.    

(a)  To the extent that your Award is exempt from the application of Section
409A of the Code, the issuance of shares in respect of the Stock Units is
intended to comply with Treasury Regulation Section 1.409A-1(b)(4) and will be
construed and administered in such a manner.

(b)  Subject to the satisfaction of the withholding obligations set forth in
Section 10 of this Award Agreement, in the event one or more Stock Units vests,
the Company will issue

 

--------------------------------------------------------------------------------

 

 

to you, on the vesting date, one share of Common Stock for each Stock Unit that
vests and such issuance date is referred to as the “Original Issuance Date.” If
the Original Issuance Date falls on a date that is not a business day, delivery
will instead occur on the next following business day. 

(c)  However, if (i) the Original Issuance Date does not occur (1) during an
“open window period” applicable to you, as determined by the Company in
accordance with the Company’s then-effective policy on trading in Company
securities, or (2) on a date when you are otherwise permitted to sell shares of
Common Stock on an established stock exchange or stock market (including but not
limited to under a previously established written trading plan that meets the
requirements of Rule 10b5-1 under the Exchange Act and was entered into in
compliance with the Company’s policies (a “10b5-1 Plan”)), and (ii) the Company
elects, prior to the Original Issuance Date, not to satisfy the Withholding
Taxes described in Section 10 by withholding shares of Common Stock from the
shares otherwise due, on the Original Issuance Date, to you under this Award,
then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulation Section 1.409A-1(b)(4), no later than the date that is
the later of (i) the 15th day of the third month following the end of the
calendar year in which such shares of Common Stock under this Award are no
longer subject to a “substantial risk of forfeiture” within the meaning of
Treasury Regulation Section 1.409A-1(d) or (ii) the 15th day of the third month
following the end of the Company’s fiscal year in which such shares of Common
Stock under this Award are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulation Section 1.409A-1(d).

26. Dividends.  You will receive no benefit or adjustment to your Award or Stock
Units with respect to any cash dividend, stock dividend or other distribution
that does not constitute a Capitalization Adjustment as provided in the Plan;
provided, however, that this sentence will not apply with respect to any shares
of Common Stock that are delivered to you in connection with your Award after
such shares have been delivered to you.

27. Restrictive Legends.  The Common Stock issued with respect to your Stock
Units will be endorsed with appropriate legends, if any, as determined by the
Company.

28. Award not a Service Contract.    

(a)  Except as otherwise provided in a separate, written employment or other
agreement between the Company and/or its Affiliates and you, your Continuous
Service is not for any specified term and may be terminated by you or by the
Company or an Affiliate at any time, for any reason, with or without cause and
with or without notice.  Nothing in this Award Agreement (including, but not
limited to, the vesting of your Stock Units or the issuance of the shares in
respect of your Stock Units), the Plan or any covenant of good faith and fair
dealing that may be found implicit in this Award Agreement or the Plan will: 
(i) confer upon you any right to continue in the employ or service of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of

 

--------------------------------------------------------------------------------

 

 

employment or affiliation; (iii) confer any right or benefit under this Award
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Award Agreement or Plan; or (iv) deprive the Company of
the right to terminate you at will and without regard to any future vesting
opportunity that you may have.

(b)  By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the vesting schedule provided in the
Grant Notice is earned only by continuing as an employee, director or consultant
at the will of the Company or an Affiliate, as applicable (not through the act
of being hired, being granted this Award or any other award or benefit) and that
the Company has the right to reorganize, sell, spin-out or otherwise restructure
one or more of its businesses or Affiliates at any time or from time to time, as
it deems appropriate (a “Reorganization”).  You further acknowledge and agree
that such Reorganization could result in the termination of your Continuous
Service or the termination of Affiliate status of your employer and the loss of
benefits available to you under this Award Agreement, including but not limited
to, the termination of the right to continue vesting in the Award.  You further
acknowledge and agree that this Award Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Award Agreement, for any period, or at all,
and shall not interfere in any way with your right or the Company’s right to
terminate your Continuous Service at any time, with or without cause and with or
without notice.

29. Withholding Obligations.

(a)  On each vesting date, and on or before the time you receive a distribution
of the shares in respect of your Stock Units, and at any other time as
reasonably requested by the Company in accordance with applicable tax laws, you
hereby authorize any required withholdings from the shares of Common Stock
issuable to you and/or otherwise agree to make adequate provision, including in
cash, for any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate that arise in connection
with your Award (the “Withholding Taxes”).  Specifically, the Company or an
Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company or an Affiliate; (ii) causing you to tender a cash
payment; (iii) permitting or requiring you to enter into a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a
portion of the shares to be delivered in connection with your Stock Units to
satisfy the Withholding Taxes and whereby the FINRA Dealer irrevocably commits
to forward the proceeds necessary to satisfy the Withholding Taxes directly to
the Company and/or its Affiliates; or (iv) withholding shares of Common Stock
from the shares of Common Stock issued or otherwise issuable to you in
connection with your Stock Units with a Fair Market Value (measured as of the
date shares of Common Stock are issued to you) equal to the amount of such
Withholding Taxes; provided, however, that the number of such shares of Common
Stock so withheld will not exceed the amount necessary to satisfy the Company’s
required tax withholding obligations using the minimum statutory withholding
rates for federal, state, local and, if applicable, foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income; and
provided further, that to the extent necessary to qualify for an

 

--------------------------------------------------------------------------------

 

 

exemption from application of Section 16(b) of the Exchange Act, such share
withholding procedure shall be subject to the express prior approval of the
Board or a duly authorized committee thereof. 

(b)  Unless the Withholding Taxes of the Company and/or any Affiliate are
satisfied, the Company will have no obligation to deliver to you any Common
Stock or other consideration pursuant to this Award.

(c)  In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

30. Unsecured Obligation.  Your Award is unfunded, and as a holder of vested
Stock Units, you will be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares or other property
pursuant to this Award Agreement.  You will not have voting or any other rights
as a shareholder of the Company with respect to the shares to be issued pursuant
to this Award Agreement until such shares are issued to you.   Upon such
issuance, you will obtain full voting and other rights as a shareholder of the
Company.  Nothing contained in this Award Agreement, and no action taken
pursuant to its provisions, will create or be construed to create a trust of any
kind or a fiduciary relationship between you and the Company or any other
person.

31. Other Documents.  You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.    

32. Notices.  Any notices provided for in this Award Agreement or the Plan will
be given in writing (including electronically) and will be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.  The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means.  By accepting this Award, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

33. Personal Data.  You understand that your employer, if applicable, the
Company, and/or its Affiliates hold certain personal information about you,
including but not limited to your name, home address, telephone number, date of
birth, social security or equivalent tax identification number, salary,
nationality, job title, and details of your Award (the “Personal
Data”).  Certain Personal Data may also constitute “Sensitive Personal Data” or
similar classification under applicable local law and be subject to additional
restrictions on collection, processing and use of the same under such
laws.  Such data include but are not limited to Personal

 

--------------------------------------------------------------------------------

 

 

Data and any changes thereto, and other appropriate personal and financial data
about you.  You hereby provide express consent to the Company or its Affiliates
to collect, hold, and process any such Personal Data and Sensitive Personal
Data.  You also hereby provide express consent to the Company and/or its
Affiliates to transfer any such Personal Data and Sensitive Personal Data
outside the country in which you are employed or retained, including transfers
to the United States, if applicable.  The legal persons for whom such Personal
Data are intended are the Company and any broker company providing services to
the Company in connection with the administration of the Plan.  You have been
informed of your right to access and correct your Personal Data and/or Sensitive
Personal Data by applying to the Company.

34. Additional Acknowledgements.  You hereby consent and acknowledge that:

(a) Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this Award Agreement and Grant Notice as a
condition to participating in the Plan and receipt of this Award.  This Award
and any other awards under the Plan are voluntary and occasional and do not
create any contractual or other right to receive future awards or other benefits
in lieu of future awards, even if similar awards have been granted repeatedly in
the past. All determinations with respect to any such future awards, including,
but not limited to, the time or times when such awards are made, the size of
such awards and performance and other conditions applied to the awards, will be
at the sole discretion of the Company.

(b)  The future value of your Award is unknown and cannot be predicted with
certainty.  You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this Award or
diminution in value of this Award and you irrevocably release the Company, its
Affiliates and, if applicable, your employer, if different from the Company,
from any such claim that may arise.

(c)  The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(d)  Upon request, you agree to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(e)  You have reviewed your Award in its entirety, have had an opportunity to
obtain the advice of counsel prior to executing and accepting your Award, and
fully understand all provisions of your Award.

(f)  This Award Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(g)  All obligations of the Company under the Plan and this Award Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

--------------------------------------------------------------------------------

 

 

35. Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  In
addition, your Award will be subject to recoupment in accordance with any
clawback policy that the Company has adopted or any clawback policy that the
Company is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd–Frank Wall Street Reform and Consumer
Protection Act or other applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to resign for “good
reason” or “constructive termination” (or similar term) under any plan of or
agreement with the Company.  Except as expressly provided in this Award
Agreement or the Grant Notice, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan will
control.

36. Severability.  If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Award Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

37. Effect on Other Employee Benefit Plans.  The value of the Award subject to
this Award Agreement will not be included as compensation, earnings, salaries,
or other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

38. Amendment.  Any amendment to this Award Agreement must be in writing, signed
by a duly authorized representative of the Company. The Board reserves the right
to amend this Award Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, interpretation,  ruling, or
judicial decision.

39. Compliance with Section 409A of the Code.  This Award is intended to be
exempt from the application of Section 409A of the Code, including but not
limited to by reason of complying with the “short-term deferral” rule set forth
in Treasury Regulation Section 1.409A-1(b)(4) and any ambiguities herein shall
be interpreted accordingly.  However, if this Award fails to satisfy the
requirements of the short-term deferral rule and is otherwise not exempt from,
and therefore deemed to be deferred compensation subject to, Section 409A of the
Code, this Award shall comply with Section 409A of the Code to the extent
necessary to avoid adverse personal tax consequences and any ambiguities herein
shall be interpreted accordingly.  To the extent this Award is subject to
Section 409A of the Code and if you are a “Specified Employee” (within the
meaning set forth Section 409A(a)(2)(B)(i) of the Code) as of the date of your
separation from service (within the meaning of Treasury Regulation Section
1.409A-1(h)), then the issuance of any shares that would otherwise be made upon
the date of the separation from service or within the first six months
thereafter will not be made on the originally scheduled dates and will instead
be

 

--------------------------------------------------------------------------------

 

 

issued in a lump sum on the date that is six months and one day after the date
of the separation from service, with the balance of the shares issued thereafter
in accordance with the original vesting and issuance schedule set forth above,
but if and only if such delay in the issuance of the shares is necessary to
avoid the imposition of taxation on you in respect of the shares under Section
409A of the Code.  Each installment of shares that vests is a “separate payment”
for purposes of Treasury Regulation Section 1.409A-2(b)(2). 

40. No Obligation to Minimize Taxes.  The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this
Award.  You are hereby advised to consult with your own personal tax, financial
and/or legal advisors regarding the tax consequences of this Award and by
signing the Grant Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so. 

***

This Restricted Stock Unit Award Agreement will be deemed to be accepted by you
upon your acceptance of the Restricted Stock Unit Grant Notice to which it is
attached.

 

 

 

 

 

--------------------------------------------------------------------------------